Citation Nr: 0808965	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-41 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals, cold 
injury, left lower extremity.

5.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946, and from February 1948 to March 1948.  

This matter is before the Board of Veterans' Appeals on an 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida.  In June 2003, the RO denied the 
veteran's claim for service connection for tinnitus, and 
residuals, cold injury, left lower extremity.  In February 
2004, the RO denied the veteran's claims for service 
connection for an acquired psychiatric disorder, and post-
traumatic stress disorder (PTSD) (the Board considers these 
two separate issues as they are based on different criteria).  
In November 2005, the RO granted service connection for 
bilateral hearing loss.  The veteran has appealed the service 
connection issues, as well as the issue of an initial 
compensable evaluation for service-connected bilateral 
hearing loss.  

In February 2008, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The issues of service connection for PTSD, an acquired 
psychiatric disorder, and residuals, cold injury, left lower 
extremity, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1946, the RO 
denied the veteran's claim for service connection for a 
nervous condition; in an unappealed decision, dated in 
January 1948, the RO denied a claim for service connection 
for an inadequate personality with nervousness.  

2.  The evidence received since the RO's January 1948 
decision, which denied service connection for an inadequate 
personality with nervousness that was not previously of 
record and which is not cumulative of other evidence of 
record, raises a reasonable possibility of substantiating the 
claim for an acquired psychiatric disorder.   

3.  The veteran has tinnitus as the result of a service-
connected disability.

4.  The veteran has no worse that level II hearing in his 
left ear, and no worse than level I hearing in his right ear.  


CONCLUSIONS OF LAW

1.  The January 1948 RO decision, which denied service 
connection for an inadequate personality with nervousness, is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has been received since the 
RO's January 1948 decision, which denied service connection 
for an inadequate personality with nervousness; the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

3.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2007).  

4.  The criteria for an initial compensable evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for an acquired psychiatric disorder.  

In an unappealed decision, dated in April 1946, the RO denied 
the veteran's claim for service connection for a nervous 
condition.  In an unappealed decision, dated in January 1948, 
the RO denied a claim for service connection for an 
inadequate personality with nervousness.  

As the veteran did not appeal either of these decisions, the 
rating decisions became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  

In October 2003, the veteran filed to reopen the claim.  In 
February 2004, the RO denied the claim on the merits.  Under 
the circumstances, regardless of the determination reached by 
the RO, the Board must determine if new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The veteran's claim to reopen was received at the RO in 
October 2003.  For claims filed after August 29, 2001, as in 
this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including psychosis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  The Board notes that as used herein, the term 
"an acquired psychiatric disorder" is intended to exclude 
personality disorders.  

The most recent and final denial of this claim was in January 
1948.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in January 1948 included the veteran's 
service medical records, which did not show any relevant 
treatment.  The veteran's separation examination report, 
dated in April 1946, showed that his psychiatric condition 
was noted to be normal.  The Board notes that although the 
service medical records now include some reports from the 
veteran's second period of active duty, that at the time of 
the January 1948 rating decision, his second period of active 
duty had not yet begun.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated in 1947.  This evidence showed that 
the veteran was hospitalized at a VA facility between 
February and March of 1947, and October and December of 1947, 
for psychiatric symptoms.  The impressions for the first 
period of hospitalization were personality disorder, paranoid 
trend, schizoid trend, and psycopathy.  An October 1947 VA 
treatment report contained diagnoses of inadequate 
personality, characterized as moderate and chronic, 
manifested by shyness, reticence, insecurity, inadaptability, 
inaptness and social incompatibility.  

At the time of the January 1948 RO decision, the veteran was 
not shown to have received any psychiatric treatment during 
service.  The post-service medical evidence indicated that he 
had a personality disorder.  Finally, at the time of the 
January 1948 RO decision, there was no competent evidence to 
show that the veteran had an acquired psychiatric disorder 
that was related to his service.   

Evidence received since the January 1948 decision includes VA 
and non-VA reports, dated between 1947 and 2008.  This 
evidence includes private medical reports which show that the 
veteran received treatment for psychiatric symptoms beginning 
in 1975.  Private prescription forms, dated in 1983, 1984, 
and 1988, also indicate that the veteran was receiving 
psychiatric treatment.  The veteran received additional 
psychiatric treatment from VA in 1989, with a diagnosis of 
paranoid schizophrenia, and he was given medications that 
included Haldol.  Private and VA reports, dated beginning in 
1998, show ongoing treatment for psychiatric symptoms.  In 
addition, a statement from the Ruth Cooper Center (RCC), 
dated in October 2003, indicates that the veteran was treated 
for psychiatric symptoms between 1971 and 1995 (an RCC 
statement, received in December 2003, states that the 
veteran's treatment records are not available).  

The submitted evidence includes reports from N.E.P., M.D., 
dated between 1998 and 2008, which show that the veteran 
received treatment for psychiatric symptoms.  In statements, 
dated in October 2003, January 2004, and April 2005, Dr. 
N.E.P. asserts that the veteran has an acquired psychiatric 
disorder that may be related to his service.  

This evidence, which was not of record at the time of the 
January 1948 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In this case, the 
submitted medical evidence shows that the veteran received 
treatment for psychiatric symptoms beginning in 1975, with a 
great deal of treatment thereafter, and it contains competent 
evidence to show that the veteran has an acquired psychiatric 
disorder that may be related to his service.  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is therefore reopened (the claim 
for service connection for an acquired psychiatric disorder 
is remanded, as noted below).  

The veteran asserts that service connection is warranted for 
tinnitus.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).

The veteran's service medical records do not show any 
relevant treatment.  His separation examination report, dated 
in April 1946, shows that he had no ear, nose, or throat 
abnormalities.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1947 and 2008.  

Briefly stated, since 1997, the medical evidence indicates 
that the veteran's complaints of tinnitus have been recorded.  
See e.g., July 1997 report from R.C.B., M.D.; see also 
January 2006 report from L.E.N., M.D.; March 2006 and April 
2007 VA examination reports.  A May 2003 report from R.L., 
M.D., shows that the veteran reported a history of tinnitus 
that began shortly after service.  A May 2003 VA examination 
report shows that the examiner indicated that the veteran's 
tinnitus was not likely related to his service, and that it 
was more likely related to his hearing loss.  An April 2007 
VA audiological examination report shows that the examiner 
was "unsure" of the etiology of the veteran's tinnitus.  
The veteran was subsequently granted service connection for 
bilateral hearing loss in the November 2005 rating decision.  

In summary, there is a competent opinion to show that the 
veteran's tinnitus is due to his service-connected hearing 
loss.  There is no competent, countervailing opinion of 
record.  In any event, the VA has conceded noise exposure in 
service by granting service connection for hearing loss.  
Therefore, affording the veteran the benefit of all doubt, 
the Board finds that the evidence is at least in equipoise as 
to whether the veteran's tinnitus is related to a service-
connected disability.  Accordingly, service connection for 
tinnitus is granted.  

The veteran asserts that he is entitled to an initial 
compensable evaluation for his service-connected bilateral 
hearing loss.  

In November 2005, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable (0 
percent disabling).  The RO assigned an effective date for 
service connection of December 17, 2002.  The veteran has 
appealed the issue of entitlement to an initial compensable 
evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.  

The Board initially notes that the claims files contain 
audiological reports from private health care providers, 
dated between 2001 and 2006, that contain only charted 
audiological results.  The Board will not attempt to 
interpret these charted results in order to obtain decibel 
losses.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Kelly v. Brown, 7 Vet. App. 471 (1995).  In any event, the 
results of these tests do not appear to indicate a problem 
greater than those cited below, for reasons that will be 
cited below. 

A VA audiological examination report, dated in May 2003, 
notes that the veteran has a history of mild to moderate high 
frequency hearing loss bilaterally, that has slowly 
progressed.  He was further noted to have begun using a 
hearing aid for the right ear in 1997.  He reported 
difficulty hearing people in conversations, especially when 
background noise was present.  The report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
40
45
LEFT
N/A
35
40
55
70

These results show an average decibel loss of 34 in the right 
ear and 50 in the left ear.  Speech recognition ability was 
96 percent, right ear, and 84 percent, left ear.  

VA audiological examination reports, dated in March 2006, and 
April 2007, note that the veteran has a history of mild to 
severe sensorineural hearing loss.  The reports note that the 
results should not be used for rating purposes.  The March 
2006 report states that the test results contained 
exaggerated results, and that pure air tone response was not 
consistent.  The April 2007 report states that the veteran 
could be communicated with one-on-one in a quiet environment 
without his hearing aids (providing evidence against this 
claim), but that during pure tone testing he did not respond 
to any pure tone or speech information under 95 decibels.  
Such facts provide evidence against this claim.     

The Board further notes that the claims file includes an 
audiometric report from Dr. R.L., dated in May 2006, which 
indicates that the veteran had NR (no response) at 115 
decibels or higher, and DNT (did not test) at 3,000 Hz.  The 
report further notes that speech discrimination scores were 0 
percent AU (both ears).  

Even assuming that the results of this report are credible, 
as it does not contain test results at 3,000 Hz, it is 
insufficient for rating purposes.  

In summary, the Board has considered the VA and non-VA 
medical evidence, which indicates that the veteran uses 
hearing aids bilaterally, and that he has significant hearing 
loss.  A May 2006 statement from Dr. R.L. notes that the 
veteran has profound deafness, no usable hearing, that "his 
hearing loss is beyond the scope of my management 
technique," and that he may end up being a candidate for a 
cochlear implant.  It was recommended that he seek treatment 
with a neurotologist.  Nevertheless, the only valid test 
results that are sufficient for VA rating purposes are found 
in the May 2003 VA audiological examination report.  These 
test results show that the veteran's hearing in the left ear 
is consistent with level II hearing, and that the hearing in 
the veteran's right ear is consistent with level I hearing. 
See 38 C.F.R. § 4.85. As such, a compensable rating is not 
warranted.  Id., Tables VI and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  

In deciding the veteran's increased initial evaluation claim, 
the Board has considered the determination in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), and 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  As noted above, the Board does not find 
evidence that the veteran's hearing loss evaluation should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
his hearing loss disability such that an increased evaluation 
is warranted.    

In deciding the veteran's increased initial evaluation claim, 
the Board considered the benefit- of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

As an initial matter, as the claims for service connection 
for PTSD, an acquired psychiatric disorder, and residuals of 
a cold injury to the left lower extremity have been remanded, 
and as the claim for service connection for tinnitus has been 
granted, a discussion of the VCAA as to these claims is not 
warranted.  

With regard to the claim for an initial compensable 
evaluation for bilateral hearing loss, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed the government's duties to assist him.  In a 
letter, dated in March 2003 (in response to the claim for 
service connection for hearing loss), the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in November 2005, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of November 2005.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  

VA satisfied these duties by issuance of complying rating 
decision in November 2005, the January 2007 statement of the 
case, and the July 2007 and October 2007 supplemental 
statements of the case.  The veteran was afforded a hearing.  
Further, the record also shows that the veteran has actual 
knowledge of the evidence necessary to substantiate a claim 
for a higher rating, based upon his arguments those presented 
by his representative.  See e.g., October 2007 statement of 
accredited representative in appealed case.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has been afforded examinations for his claim for 
hearing loss.  The Board therefore concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence having been presented, the claim 
for an acquired psychiatric disorder is reopened; to this 
extent only, the appeal is granted.

Service connection for tinnitus is granted.  

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied. 


REMAND

As an initial matter, the law provides that, in the case of 
any veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence of an injury 
incurred in service shall be accepted as sufficient proof of 
service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).  

The veteran's discharge, and separation qualification record 
(WD AGO Form 100), indicate that he served as a cannoneer and 
antiaircraft machine gunner with the 101st Airborne Division, 
and that he served in the Ardennes, Rhineland, and Central 
Europe campaigns.  His decorations include the European 
African Middle Eastern Service Medal with three bronze stars.  
Accordingly, participation in combat is established and the 
veteran is entitled to the presumptions at 38 U.S.C.A. § 
1154(b).  

With regard to the claim for residuals of a cold injury to 
the left lower extremity, the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
enacted during the course of this appeal, eliminated the 
requirement for a well- grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran as to this claim.  The appellant has 
not waived his right to receive such notice.  See Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam).  This VCAA 
notification letter must be provided by the RO.  See Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (invalidating the regulation which 
empowered the Board to issue written notification of the 
VCAA).  On remand, the veteran should be provided with VCAA 
notice as to this claim.  
 
With regard to the claims for PTSD, and an acquired 
psychiatric disorder, as previously noted, the veteran is 
shown to have participated in combat.  Therefore, the veteran 
is entitled to the presumptions at 38 U.S.C.A. § 1154(b), and 
his assertions of service stressors must be accepted, 
provided that they are consistent with the circumstances, 
conditions, or hardships of his documented military service.  

The medical evidence shows that the veteran has been noted to 
have a long history of paranoid ideation, and that his 
treatment reports note possible Alzheimer's disease, as well 
as symptoms of depression and anxiety, providing evidence 
against his claim.  VA progress notes include diagnoses of 
psychotic disorder NOS (not otherwise specified), paranoid 
disorder, paranoid schizophrenia, and anxiety disorder, and 
contain notations of paranoid personality disorder, as well 
as dementia.  A report from A.M., Ph.D., dated in January 
2004, notes that the veteran has "some symptoms" of PTSD.  
An April 2004 VA progress note indicates that a PTSD was 
negative.  An April 2005 VA progress note states that a PTSD 
screen was positive, although he was not afforded a 
diagnosis.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran is shown to have 
participated in combat, and he has a complex medical history.  
However, he has not yet been afforded a VA examination.  
Given the state of the evidence, on remand, the veteran 
should be scheduled for an examination.  

The Board notes that at his hearing, the veteran requested 
that any examination be performed at the VA facility in Ft. 
Myers, Florida, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for 
residuals of a cold injury to the left 
lower extremity, the RO should fulfill 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied. See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Schedule the veteran for a VA 
psychiatric examination to determine his 
psychiatric diagnosis(es), to include 
whether or not he has PTSD under the 
criteria as set forth in DSM- IV.  The 
examiner must be notified that 
participation in combat has been 
established.  The claims file should be 
provided to the examiner in connection 
with the examination.

a). If, and only if, an acquired 
psychiatric disorder other than PTSD is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., whether there is a 
50 percent or greater likelihood) that 
the veteran's acquired psychiatric 
disorder had its onset during active 
service or is related to an in-service 
disease or injury from February 1944 to 
April 1946, and from February 1948 to 
March 1948.  

b). If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused by his service.  

3.  Finally, readjudicate the appellant's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any of the benefits sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case and be given an appropriate period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


